Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Jensen on September 7, 2022.
Claims
The claim set filed July 18, 2022 has been amended as follows: 

Please cancel claim 8.

1. (Currently Amended) A convertible headgear, comprising: 
a cap with a visor and a sweatband, one edge of the sweatband fastened to a portion of an inside edge of the cap; 
an adjustable strap that is configured to secure the cap to a wearer's head, each end of the adjustable strap connected to one of the inside edge of the cap and one side of the sweatband; 
an adjustable fastener connected to the cap and configured to adjust a circumference of an edge of the cap 
a ventilation opening in the cap opposite the visor relative to a top of the cap, wherein the ventilation opening extends from above the top edge of the adjustable fastener at least halfway toward the top of the cap; [[and]] 
a pair of vision openings in the cap between the top of the cap and the visor, wherein a distance between the pair of vision openings is greater than a distance from each one of the pair of vision openings to the top of the cap; and 
a single strip patch or pair of patches, with said patch(es) being at least partially detachably connected to the cap over a respective one of the pair of vision openings.

2. (Original) The convertible headgear of claim 1, wherein the adjustable strap is elastic.

3. (Original) The convertible headgear of claim 1, wherein the adjustable fastener is plastic.

4. (Original) The convertible headgear of claim 1, wherein the adjustable strap is connected to the inside edge of the cap.

5. (Original) The convertible headgear of claim 1, wherein the adjustable fastener includes two straps, each strap having one end connected to the cap and another end connected to each other.

7. (Original) The convertible headgear of claim 1, wherein the adjustable strap is connected to the one side of the sweatband facing the inside edge of the cap.

9. (Currently Amended) The convertible headgear of claim [[8]] 1, wherein each patch is at least partially detachably connected to the cap on a surface inside the cap.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose convertible headgear with a cap, a visor, a sweatband, an adjustable strap connected to cap or sweatband and extends around a wearer’s chin, an adjustable fastener connected to the circumferential edge of the cap to adjust the circumference, a ventilation opening extending from a top edge of the adjustable fastener and at least halfway toward the top of the cap, and a pair of vision openings where the distance between the vision openings is larger than the distance from the vision openings to the top of the cap, and a patch or patches at least partially detachably connected to the cap over a respective one of the pair of vision openings.  The closest prior art is Bischel (US 2012/0278970), Hickey (US 2016/0128417), Hindley (WO 2005/092133), Hubbard (US 2011/0023214), and Dworshak (US 2017/0367421).   Individually, each reference teaches a portion of the claim limitations, but modifying a given reference to have each of the claim limitations, such as modify Bischel with Hickey to have to have an adjustable strap, then with Hindley to have vision openings, and then modifying the vision openings with Hubbard to have the claimed distances, and finally with Dworshak to have a detachable patch or patches would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732